Case: 19-60121      Document: 00515318443         Page: 1    Date Filed: 02/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                                                          February 21, 2020
                                    No. 19-60121
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

KRISHNA PRASAD SHARMA,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A209 164 734


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Krishna Prasad Sharma, a native and citizen of Nepal, petitions for
review of a decision by the Board of Immigration Appeals (BIA) affirming the
decision of the immigration judge (IJ) denying his application for asylum,
withholding of removal, and protection under the Convention Against Torture
(CAT). He alleged that he had been persecuted in the past by members of the
Communist Party of Nepal (Maoists) and will likely suffer future persecution


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60121     Document: 00515318443      Page: 2   Date Filed: 02/21/2020


                                  No. 19-60121

and torture if returned to Nepal due to his political activities on behalf of the
Nepalese Congress Party.
      We generally review only the decision of the BIA but will review the IJ’s
decision where, as in this case, it affects the BIA’s analysis. Le v. Lynch,
819 F.3d 98, 104 (5th Cir. 2016). Determinations of ineligibility for asylum,
withholding of removal, or relief under CAT are reviewed for substantial
evidence. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). “Under
the substantial evidence standard, reversal is improper unless we decide not
only that the evidence supports a contrary conclusion, but also that the
evidence compels it.” Id. (internal quotation marks and citations omitted).
      Sharma devotes the majority of his petition for review to the argument
that the IJ erred in determining that he failed to establish eligibility for asylum
by failing to show either past persecution or a well-founded fear of future
persecution. However, he does not brief any argument challenging the IJ’s
alternative denial of asylum as a matter of discretion and has therefore
abandoned any such challenge. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003).   He also failed to exhaust any argument challenging the
discretionary denial of asylum by raising it on appeal to the BIA; thus, we
would lack jurisdiction to consider the issue even if not abandoned.           See
8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
Thus, the petition for review of the denial of asylum will be denied without
reaching his arguments related to his underlying eligibility for such relief. See
8 U.S.C. § 1158(b)(1)(A); I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 428 n.5, 441
(1987).
      Regarding the denial of withholding of removal, substantial evidence
supports the BIA’s conclusion that Sharma failed to demonstrate a clear
probability of persecution upon return to Nepal. See Roy v. Ashcroft, 389 F.3d
2
    Case: 19-60121     Document: 00515318443     Page: 3     Date Filed: 02/21/2020


                                  No. 19-60121

132, 138 (5th Cir. 2004); 8 C.F.R. § 1208.16(b). Although Sharma contends
that the IJ erred by considering the three incidents of harm he experienced in
2008 and 2015 separately, the record demonstrates that the IJ properly
considered the cumulative effect of all three incidents before concluding that,
together, they did not amount to past persecution giving rise to a rebuttable
presumption of future persecution. See Eduard v. Ashcroft, 379 F.3d 182, 188
(5th Cir. 2004).
      Further, the record does not compel the conclusion that the three
incidents of minor harm and threats Sharma endured were severe enough to
amount to past persecution. Id. at 187-88; see also Mikhael v. I.N.S., 115 F.3d
299, 304 & n.4 (5th Cir. 1997). The record likewise does not compel the
conclusion that the government of Nepal was unable or unwilling to protect
Sharma given that he did not report any of the incidents with the Maoists to
the police and given the absence of any evidentiary support for his assertion
that reports similar to his had not been acted upon or that the police were
connected to the Maoists. See Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th
Cir. 2006); Shehu v. Gonzalez, 443 F.3d 435, 437 (5th Cir. 2006).
      Because Sharma failed to demonstrate past persecution, there is no
rebuttable presumption of future persecution.              See § 1208.16(b)(1)(i).
Establishing eligibility for withholding of removal requires a demonstration of
“an objective ‘clear probability’ of persecution in the proposed country of
removal.” See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). Sharma’s
unsupported assertion that Maoists continue to target political opponents fails
to satisfy his burden to present “specific, detailed facts” to demonstrate a clear
probability of future persecution. Orellana-Monson v. Holder, 685 F.3d 511,
518 (5th Cir. 2012). Therefore, the evidence does not compel the conclusion




                                        3
    Case: 19-60121     Document: 00515318443      Page: 4   Date Filed: 02/21/2020


                                  No. 19-60121

that he established “an objective ‘clear probability’ of persecution.” See Majd,
446 F.3d at 595.
      Sharma additionally argues that he established eligibility for CAT
protection, and he urges that the BIA’s and IJ’s contrary finding is erroneous.
However, he does not brief any argument addressing the IJ’s and BIA’s reasons
for concluding that he failed to show a likelihood of torture if returned to Nepal,
nor does he cite any authority or record evidence in support of his conclusional
assertion of error. He has thus abandoned by failing to adequately brief the
argument that the BIA and IJ erred in denying CAT relief. See Soadjede,
324 F.3d at 833.
      PETITION FOR REVIEW DENIED.




                                        4